United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 04-1134
                                     ___________

United States of America,            *
                                     *
           Plaintiff-Appellee,       *
                                     * Appeal from the United States
     v.                              * District Court for the
                                     * Eastern District of Missouri.
George D. Leisure,                   *
                                     *      [UNPUBLISHED]
           Defendant-Appellant.      *
                                ___________

                              Submitted: September 13, 2004
                                 Filed: February 10, 2005
                                  ___________

Before RILEY, LAY, and SMITH, Circuit Judges.
                             ___________

PER CURIAM.

       This case was submitted to the court pursuant to Anders v. State of California,
386 U.S. 738 (1967). The issue on the merits related to whether the district court
abused its discretion in finding that Defendant Leisure violated several conditions of
supervised release, revoking the Defendant’s supervised release, and imposing a term
of incarceration of ten months and twenty-six months of supervised release, pursuant
to 18 U.S.C. § 3583(e).

       We affirm the district court’s decision in this matter. Section 3583(e) clearly
grants the district court the authority to find, by a preponderance of the evidence, that
the Defendant violated a condition of supervised release. Eighth Circuit precedent
affords district courts broad discretion when applying this statute; the decision of the
district court will not be questioned so long as its decision conforms to statutory
limits. See United States v. Oliver, 931 F.2d 463, 465 (8th Cir. 1991); United States
v. Smeathers, 930 F.2d 18, 19 (8th Cir. 1991).

       Nor does this case raise any issues under Blakely v. Washington, 124 S. Ct.
2531 (2004), as a convicted felon does not have a Sixth Amendment right to have a
jury determine those facts legally relevant to revocation of supervised release. Upon
revocation of supervised release, a district court is expressly empowered to “impose
a term of imprisonment equal in length to the entire original term of supervision. . . .
includ[ing] the lesser power to impose a punishment that combines, over that same
period, prison and supervised release.” United States v. Love, 19 F.3d 415, 416 (8th
Cir. 1994); see also 18 U.S.C. § 3583(e)(3). Since the district court imposed a
sentence equal in time to Mr. Leisure’s original three-year term of supervised release,
it clearly acted with appropriate discretion.

       The decision of the district court is AFFIRMED. As this case raises no issues
related to the constitutionality of the United States Sentencing Guidelines, no further
briefing is requested from the parties. Defense counsel’s request for leave to
withdraw from further representation of the Defendant is also GRANTED, subject to
the condition that counsel advises Leisure of his right to file a petition for certiorari.
                         ______________________________




                                           -2-